Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s claims filed 11/12/2020 has been fully considered and as a result, claims 1 - 7 are now allowed.


Reasons for Allowance
The closest prior art found is Gourlay et al. (US 20130326059). Gourlay discloses:
[0023]:  In general, each DCN 100 will include both an in-band communication channel 101 and an out-of-band Ethernet-based management channel 102.
[0031]: DCN 100 also includes one or more power-sourcing devices. As illustrated, each router 103 includes a power supply 112 that is capable of generating the voltage and current levels required by at least one of the network devices 104 and 105
[0042]: Power management is important because CMP 111 draws its power from the Ethernet connection or from an optional on-board battery 212 if power supply 112 is not functional.
Gourlay does not disclose:
One of the radio communication circuits performs LPWA communication.
at least one processor configured to execute the instructions stored in the memory to control a predetermined device provided in a station accommodating the radio transmission apparatus or the radio transmission apparatus based on a signal received by the second radio communication circuit;
Claims 1 - 7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF DSOUZA/Primary Examiner, Art Unit 2632